Dismissed and Memorandum Opinion filed September 16,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00447-CV
____________
 
IN THE INTEREST OF S.S., S.S., C.P., AND D.M.S.
 

 
On Appeal from the 247th District Court
 Harris County, Texas
Trial Court Cause No. 2007-11262
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed September 10, 2008.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record and advised
this court the trial court denied appellant’s claim of indigence.  Pursuant to
our order, a partial clerk’s record was filed that reflects the trial court
sustained the contest to appellant’s affidavit of indigence.  
On August 19, 2010, this court ordered appellant to pay or
make arrangements to pay for the record and provide this court with proof of
payment on or before September 3, 2010.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce, and Christopher.